DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 8/22/22 is entered and made of record. 
III.	Claims 1-9 and 11-21 are pending and have been examined, where claims 1-9 and 11-21 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims  1-9 and 11-21 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “receiving, on the at least one processor, data, comprising one or more values associated with DNA methylation from the human subject; training at least one ensemble classifier; applying the at least one ensemble classifier to the one or more values associated with the DNA methylation from the human subject to determine if the human subject has PD; and outputting, using the at least one processor, the determination” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of deep learning which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	There are no PCT associated with the current application. 

[2]	Response to Arguments
The arguments, directed to the amendments, presented by the applicant have been considered and are found convincing. An updated search was performed and determined all claims to be allowable. Details are shown below.

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-9 and 11-21 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Reasons for Allowance
Claims 1-9 and 11-21 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.
Reiterating reference from previous office action, Tagaris “Assessment of Parkinson’s Disease Based on Deep Neural Networks” discloses a computer implemented method for diagnosis of Parkinson’s disease (PD) comprising: 
receiving, on at least one processor, data, comprising one or more Magnetic Resonance Images (MRI) from a human subject (see 2. Database Creation, MRI images figure 1):

    PNG
    media_image1.png
    187
    751
    media_image1.png
    Greyscale

applying one or more Convolutional Neural Networks (CNNs) to perform image analysis of the one or more MRIs (see figure 11):

    PNG
    media_image2.png
    244
    801
    media_image2.png
    Greyscale

outputting, using the at least one processor, a classification based on the one or more MRI images a diagnosis of the subject for PD (see Table 2, the number of classes at the output is two classes, Parkinson’s and no Parkinson’s):

    PNG
    media_image3.png
    132
    895
    media_image3.png
    Greyscale
.

Tagaris is silent in disclosing preprocessing the one or more MRIs; applying one or more Generative Adversarial Networks (GANs) to augment a dataset of artificial scans for classification training.  
Frid-Adar “GAN-based synthetic medical image augmentation for increased CNN performance in liver lesion classification” discloses 
preprocessing the one or more MRIs (see 3.2. Generative adversarial networks for lesion synthesis, Training Procedure below):

    PNG
    media_image4.png
    62
    496
    media_image4.png
    Greyscale

applying one or more Generative Adversarial Networks (GANs) to augment a dataset of artificial scans for classification training (see Table 1 describing GAN based augmentation):

    PNG
    media_image5.png
    271
    499
    media_image5.png
    Greyscale
.
Frid-Adar also discloses the following: 
the computer implemented method of claim 1, wherein the one or more MRIs are preprocessed without cyclic pooling and tilting (see 3.2. Generative adversarial networks for lesion synthesis, Training Procedure below, the preprocessing does not include cyclic pooling and tilting):

    PNG
    media_image4.png
    62
    496
    media_image4.png
    Greyscale
;
the computer implemented method of claim 1, wherein the one or more GANs comprises applying a noise vector to a training set of the one or more MRIs (see Table 2, y is read as the vector):

    PNG
    media_image6.png
    34
    452
    media_image6.png
    Greyscale
 and
the computer implemented method of claim 1, wherein a network weight of a generator of the one or more CNNs is initialized as at least one block diagonal identity matrix (see Table 2 confusion matrix is read as the diagonal matrix):

    PNG
    media_image7.png
    171
    360
    media_image7.png
    Greyscale
.

Frid-Adar is silent in disclosing “the computer implemented method of claim 1, further comprising: receiving, on at least one processor, data, comprising one or more values associated with DNA methylation from a human subject; training at least one ensemble classifier; applying the at least one ensemble classifier to the one or more values associated with the DNA methylation from a human subject to determine if the human subject has Parkinson’s Disease; and outputting, using the at least one processor, the determination.”

Tagaris also discloses the computer implemented method of claim 1, wherein the one or more CNNs comprises at least one auxiliary classifier (see Table I, CNN 2 is read as the auxiliary classifier):

    PNG
    media_image8.png
    103
    668
    media_image8.png
    Greyscale
.

Shah “Detection of Parkinson Disease in Brain MRI using Convolutional Neural Network”
 discloses the computer implemented method of claim 10, wherein the least one ensemble classifier comprises at least one of a Random Forest Classifier, Multi-Layer Perceptron, and Support Vector Machine (see Table I below, SVM and Random Forest Classifier):

    PNG
    media_image9.png
    362
    531
    media_image9.png
    Greyscale
.
Shah is silent in disclosing “the computer implemented method of claim 1, further comprising: receiving, on at least one processor, data, comprising one or more values associated with DNA methylation from a human subject; training at least one ensemble classifier; applying the at least one ensemble classifier to the one or more values associated with the DNA methylation from a human subject to determine if the human subject has Parkinson’s Disease; and outputting, using the at least one processor, the determination.”

Tagaris, Frid-Adar and Shah, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1 and 12. For all the reasons above all claims are allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 8/27/22